Citation Nr: 0025446	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected calluses of the bilateral feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1972 to 
March 1974.  

A December 1974 rating decision granted service connection 
for calluses on the bilateral soles as 10 percent disabling.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent evaluation for service-connected 
calluses of the bilateral feet.  


FINDINGS OF FACT

1.  The veteran's standing is stable, and a VA examiner has 
attributed his difficulty with walking to nonservice 
connected disabilities.  

2.  The medical evidence does not show eczema with exudation 
or constant itching, extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, or calluses so repugnant as to 
warrant submittal to the central office for a rating.  

3.  The veteran worked as a clerk at the post office for 9 
years and voluntarily quit his last job as a security guard 
for reasons other than pain from calluses.  





CONCLUSION OF LAW

The criteria are not met for a rating in excess of 10 percent 
for service-connected calluses of the bilateral feet.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 
4.20, 4.71a, Diagnostic Code 5284; 4.118, Diagnostic Codes 
7803, 7804, 7805, 7806, and 7819 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Calluses of the feet are not specifically listed in the 
rating schedule and will be evaluated under the criteria of 
foot injuries, scars, eczema, and benign new skin growths as 
analogous disabilities.  When a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (1999).  

Scars, superficial, poorly nourished, with repeated 
ulceration are entitled to a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  

Scars, superficial, tender and painful on objective 
demonstration, are entitled to a 10 percent rating.  Note: 
The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  

Other scars are rated on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  Actual loss of use of the foot warrants a 40 percent 
evaluation.  Other severe foot injuries warrant a 30 percent 
evaluation.  Other moderately severe foot injuries warrant a 
20 percent evaluation.  Other moderate foot injuries warrant 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

Rate benign new skin growths as scars, disfigurement, etc.  
Unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  Note: The 
most repugnant conditions may be submitted for central office 
rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (1999).  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant eczema, 
is entitled to a 50 percent evaluation.  Eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement is entitled to a 30 percent evaluation.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area is entitled to a 10 percent 
evaluation.  Eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, is entitled to a 0 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The November 1996 claim for a rating in excess of 10 percent 
is well grounded because the veteran alleged that his 
service-connected calluses had increased in severity.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained medical records from the 
identified health care providers, including the November 1996 
to October 1999 VA podiatry treatment records, which the 
veteran feared were missing from the record.  The veteran 
received VA examinations and recent podiatry treatments, 
filed lay statements with the RO, and provided sworn 
testimony at a July 2000 travel board hearing.  Therefore, 
the VA has fulfilled its duty to assist under 38 U.S.C.A. 
§ 5107(a).  

In this case, a rating higher than 10 percent is not 
available under the criteria of Diagnostic Codes 7803 and 
7804.  

A rating higher than 10 percent is not warranted under the 
analogous criteria of Diagnostic Codes 5284 and 7805 because 
the medical evidence did not show moderately severe foot 
injuries.  There was hyperkeratosis of the skin on the 
plantar aspect in January 1997, and the veteran's December 
1998 statement alleged that he had moderately severe to 
severe calluses.  The January 1997 examiner, however, stated 
that the veteran had the minimum Grade I plantar callosities, 
his standing was stable, and supination and pronation were 
full.  Although the veteran told the January 1997 VA examiner 
that he had itchy rashes and calluses under the feet that 
caused pain when he walked, the examiner attributed the 
veteran's walking difficulty to a nonservice-connected 
calcaneal spur and metatarsalgia.  Although the diagnoses 
from the January 1997 VA examination and November 1996-
October 1999 VA podiatry treatments included tinea pedis, 
tinea manuum, mild hammertoes, heel spurs, mild degenerative 
joint disease of the left ankle, and onychomycosis, these 
nonservice connected disabilities could not be considered in 
determining the rating for calluses.  

Consideration of any additionally disabling functional loss 
and pain further supported continuation of a rating no higher 
than 10 percent.  Although the veteran reported pain from 
calluses and difficulty with walking on his tiptoes and 
heels, the January 1997 VA examiner attributed his walking 
difficulty to nonservice connected feet disabilities.  The 
medical evidence also did not show crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, swelling, deformity, atrophy of disuse, 
instability of station, or interference with sitting, 
standing, or weight-bearing.  Accordingly, a rating higher 
than 10 percent was not warranted under the analogous 
criteria of Diagnostic Codes 5284 and 7805.  

A rating higher than 10 percent is not warranted under the 
analogous criteria of Diagnostic Codes 7806 and 7819 because 
the medical evidence did not show eczema with exudation or 
constant itching, extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, or exceptionally repugnant eczema.  
Although the feet were red with fine scaling in January 1997, 
there was no infection or ulcer, sensorium was intact, and 
muscle power was +5/5 in the lower extremities at podiatry 
treatments from November 1996 to October 1999.  The evidence 
also did not show that the veteran's calluses were so 
repugnant as to warrant submittal to the central office for a 
rating.  Accordingly, a rating higher than 10 percent was not 
warranted under the analogous criteria of Diagnostic Codes 
7806 and 7819.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence did not 
show that the service-connected calluses of the feet markedly 
interfered with employment or caused frequent 
hospitalizations.  Instead, the veteran told an August 1998 
VA examiner that he had worked as a clerk at the post office 
for 9 years from 1985 to 1994.  He also admitted to the July 
1997 VA examiner that he quit his job as a security guard 
because of constant complaints from others about their lives 
rather than because of pain from calluses.  He also reported 
earning money playing drums with a band, and the February 
1999 employment statement showed that he worked as a 
salesperson for 8 weeks in 1997 with no time lost from 
illness.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied an increased 
rating under the criteria of Diagnostic Codes 5284, 7806, and 
7819, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected calluses of the bilateral feet is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

